STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 15, 2017
               Plaintiff-Appellee

v                                                                    No. 333174
                                                                     Mecosta Circuit Court
JAMES LAMSON,                                                        LC No. 15-008427-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals by right the trial court’s denial of his post-conviction motion seeking
credit for time served in Illinois. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Defendant was convicted, following a plea of no contest, of first-degree criminal sexual
conduct (CSC-I), MCL 750.520b(1)(a) (victim under 13), and gross indecency between males by
a sexually delinquent person, MCL 750.338. The charges stemmed from incidents of sexual
contact that occurred in the late 1970s between defendant and minor boys who were then
between the ages of eight and thirteen. The factual basis for the plea was established by
documentation reflecting that over the course of many years defendant had committed sexual
contact offenses against scores of persons, the vast majority of whom were male children. The
trial court sentenced defendant to concurrent prison terms of 12 years and 6 months to 60 years
for CSC-I and one day to life for gross indecency as a sexually delinquent person.

        At the time of his convictions in this case, defendant was serving time in Illinois. He had
been convicted there in 1986 of two counts of aggravated criminal sexual assault and indecent
liberties with a child, and three counts of aggravated indecent liberties with a child. The Illinois
court sentenced him to concurrent prison terms of 26 years. Defendant maintains that in 2001 he
was released to civil confinement at a treatment facility in Illinois, where he remained until he
was extradited to Michigan for the proceedings that resulted in his plea-based convictions and
sentences in this case.

        At sentencing in this case, the trial court noted that the pre-sentence investigation report
(PSIR) originally calculated defendant’s credit for time served at 1,421 days, and that it had been
calculated by including (a) the time that defendant served in the Illinois treatment facility after

                                                -1-
Michigan placed a hold on him for the charges in this case, and (b) the 324 days he spent in jail
after being returned to Michigan in 2015 to await the disposition of the charges in this case. The
trial court determined that defendant should not receive credit for the time served in Illinois, and
that he should instead only receive credit for time served from May 3, 2015, the date that
defendant was arrested in Michigan, to March 21, 2016, the date of sentencing. This resulted in
jail credit of 324 days rather than 1,421 days.

         Defendant filed a post-sentencing motion for additional jail credit. He argued that he
should be given credit beginning when the Michigan Attorney General placed a “hold” on him in
2012. Defendant asserted that he was at that time housed as a “prisoner/patient” in the Rushville
State Facility in Illinois, a facility that is referred to on its website as “a treatment/detention
facility” where detainees are not free to leave. Defendant further argued that once the hold was
placed on him, he effectively became a detainee of Michigan, and that Michigan’s hold
“superseded his ‘treatment’ by the State of Illinois.” Finally, defendant argued that he was not
given the opportunity to furnish a bond for release from the Illinois treatment center. The trial
court denied the motion, concluding that there was no basis to grant credit for time served in
Illinois. This appeal followed.

                                         II. ANALYSIS

        Defendant argues that, under MCL 769.11b, he should receive credit for time spent
incarcerated in Illinois, because he was subject to conditions that were the equivalent of
incarceration and because Michigan had placed a detainer hold on him that rendered him unable
to furnish a bond. We disagree.

        Defendant preserved this argument by filing his post-conviction motion in the trial court
for additional jail credit. We review de novo issues of statutory interpretation. People v
Babcock, 469 Mich. 247, 253; 666 NW2d 231 (2003). “The primary goal of statutory
interpretation is to give effect to the Legislature’s intent, focusing first on the statute’s plain
language.” Klooster v City of Charlevoix, 488 Mich. 289, 295; 795 NW2d 578 (2011). Where
the language of the statute is unambiguous it must be enforced as written. People v Barrera, 278
Mich. App. 730, 736; 752 NW2d 485 (2008). MCL 769.11b provides as follows:

              Whenever any person is hereafter convicted of any crime within this state
       and has served any time in jail prior to sentencing because of being denied or
       unable to furnish bond for the offense of which he is convicted, the trial court in
       imposing sentence shall specifically grant credit against the sentence for such
       time served in jail prior to sentencing.

         Based on its plain language, MCL 769.11b does not apply to defendant. During the
period of time that defendant argues should be credited to his sentence, he was not serving “time
in jail prior to sentencing because of being denied or unable to furnish bond for the offense of
which he is convicted.” Assuming without deciding that defendant’s Illinois commitment was
similar enough to “jail time” to otherwise qualify for credit under MCL 769.11b, defendant was
not serving that time “because of being denied or unable to furnish bond for the offense of which
he is convicted” in Michigan. Id. Defendant’s tenure in the Illinois facility was entirely
unrelated to the present Michigan convictions.

                                                -2-
       In People v Adkins, 433 Mich. 732, 734; 449 NW2d 400 (1989), our Supreme Court
considered

       whether . . . MCL 769.11b . . . requires that a defendant receive credit for time
       spent incarcerated in other jurisdictions, for offenses committed while he was free
       on bond for the offense for which he seeks such credit, from the time that a
       detainer or hold either was or could have been entered against him by authorities
       in the jurisdiction where the defendant was to be sentenced. . . .

A panel of this Court had earlier concluded that the defendant in Adkins “was entitled to credit
from the time at which Michigan authorities placed, or could have placed, pursuant to the
Interstate Agreement on Detainers . . . , a detainer, or ‘hold,’ on him while he was incarcerated”
in Ohio and Indiana. Id. at 736. The Supreme Court rejected that conclusion, however, stating:

       In our view, the mere placement of a hold or detainer on a prisoner—an indication
       to the authorities in the jurisdiction which has custody of the defendant that there
       are charges pending against him in another jurisdiction, and that the authorities
       from that jurisdiction would like to be notified before he is released—does not
       “convert” the time the defendant is serving in the first jurisdiction into time
       served “for the offense” of which he is later convicted in the requesting
       jurisdiction.

               The fact that such a hold or detainer has been entered does not mean that
       the authorities in the requesting jurisdiction gain something akin to “constructive
       custody” of the defendant; nor does it mean that the defendant is no longer
       incarcerated solely because of the unrelated offense in the other jurisdiction. It
       simply means that the authorities in the jurisdiction which has custody of the
       defendant have agreed not to release him without notice to the “holding”
       jurisdiction, and will turn him over to such authorities upon request. In short,
       whether a hold has, or could have, entered against the defendant is irrelevant for
       purposes of determining how much time the defendant has served “for the offense
       of which he is convicted.” [Id. at 747-748.]

        Under Atkins, the presence or absence of a Michigan hold was “irrelevant” to the
calculation of defendant’s time served because he had been incarcerated in Illinois “solely
because of the unrelated offense in th[at] other jurisdiction.” Id. Therefore, the trial court did
not err by concluding that MCL 769.11b did not require defendant to receive credit for his time
spent in a civil commitment in Illinois, even after Michigan placed a hold on him. 1

     Defendant also argues that the trial court’s denial of his motion violates his Fifth
Amendment rights against double jeopardy. This argument is unpreserved. People v Ackah-


1
  It matters not to our analysis that, unlike the defendant in Atkins, defendant was not, at the time
he committed the offenses underlying his convictions in this case, free on bond for the offenses
for which he seeks credit for time spent incarcerated elsewhere.


                                                 -3-
Essien, 311 Mich. App. 13, 30; 874 NW2d 172 (2015) (“To preserve appellate review of a double
jeopardy violation, a defendant must object at the trial court level.”). We review for plain error
“unpreserved claims that a defendant’s double jeopardy rights have been violated.” People v
Meshell, 265 Mich. App. 616, 628; 696 NW2d 754 (2005).

        Defendant argues, rather inconsistently with his statutory argument, that because he was
“civilly committed” to the Rushville facility in Illinois, he was not “incarcerated” for the Illinois
convictions, and that the denial of jail credit for the time spent at the Illinois facility
consequently resulted in his being subjected to “multiple punishments” for his current Michigan
convictions. We disagree. The United States and Michigan Constitutions protect defendants
against twice being in jeopardy for the same offense. US Const, Am V; Const 1963, art 1, § 15.
Among other protections, the prohibition against double jeopardy protects defendants against
multiple punishments for the same offense. People v Nutt, 469 Mich. 565, 574; 677 NW2d 1
(2004).

       Simply put, the record indicates that defendant was confined in Illinois for reasons that
are wholly unrelated to the Michigan convictions. If and when defendant is released from the
Michigan Department of Corrections, he will be returning to the Illinois facility to complete his
treatment. Defendant is not being twice put in jeopardy for the same offense. There is no plain
error. Meshell, 265 Mich. App. at 628.

       Affirmed.



                                                              /s/ Mark T. Boonstra
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Brock A. Swartzle




                                                -4-